DENY; and Opinion Filed September 16, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01157-CV
                                     No. 05-14-01158-CV
                                     No. 05-14-01159-CV
                                     No. 05-14-01160-CV
                                     No. 05-14-01161-CV

                               IN RE C.T. AND T.T., Relator
                Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-21229-U
                            Trial Court Cause No. 10-12513-2
                            Trial Court Cause No. 13-21227-2
                            Trial Court Cause No. 01-11212-U
                             Trial Court Cause No. 12-275-U

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                  Opinion by Justice O'Neill
       Relators filed this petition for writ of mandamus complaining of numerous actions of the

trial court. The facts and issues are well-known to the parties so we do not recount them here.

Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relators have not shown they are entitled to the relief requested. See TEX. R. APP. P.
52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relators’ petition for writ of mandamus.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE

141157F.P05




                                            –2–